Citation Nr: 1706849	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  11-31 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for PTSD.

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, including as due to in-service exposure to an herbicide agent.

5.  Entitlement to service connection for asbestosis, including as due to in-service asbestos exposure.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for ischemic heart disease, including as due to in-service exposure to an herbicide agent.

8.  Entitlement to service connection for a disability manifested by leg pain.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which essentially reopened the Veteran's previously denied claim of service connection for PTSD and denied this claim on the merits.  The Veteran disagreed with this decision in April 2010.  He perfected a timely appeal in November 2011.

This matter also is on appeal from a May 2010 rating decision in which the RO denied the Veteran's claims of service connection for bilateral hearing loss and for a disability manifested by leg pain (which was characterized as leg pain (also claimed as leg condition)) and entitlement to a TDIU due exclusively to service-connected disabilities.  The Veteran disagreed with this decision later in May 2010.  He perfected a timely appeal in November 2011.

This matter next is on appeal from a September 2010 rating decision in which the RO denied the Veteran's claims of service connection for peripheral neuropathy of the bilateral lower extremities, including as due to in-service exposure to an herbicide agent, for asbestosis, including as due to in-service asbestos exposure, and for tinnitus.  The Veteran disagreed with this decision in December 2010.  He perfected a timely appeal in November 2011.

This matter next is on appeal from a November 2010 rating decision in which the RO denied the Veteran's claim of service connection for ischemic heart disease, including as due to in-service exposure to an herbicide agent.  The Veteran disagreed with this decision in December 2010.  He perfected a timely appeal in February 2012.  A videoconference Board hearing was held at the RO in November 2016 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  In statements made on the record at this hearing, the Veteran requested that his appeal for entitlement to service connection for a disability manifested by leg pain be withdrawn.  See Board hearing transcript dated November 3, 2016, at pp. 2.

The Board observes that, in a November 2005 rating decision, the RO denied the Veteran's claim of service connection for PTSD.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2014).  The Veteran also did not submit any statements relevant to this claim within 1 year of the November 2005 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board generally does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  An exception to this general rule occurs when VA receives or associates with a claims file relevant official service department records and a previously denied service connection claim is readjudicated on a de novo basis.  See 38 C.F.R. § 3.156(c) (2016).  In this case, VA received relevant official service department records (an investigative report from the U.S. Army Criminal Investigation Division (CID) concerning the Veteran's claimed in-service stressor of witnessing another soldier being crushed to a death by a 5-ton truck which backed over him) in May 2013 after promulgating the November 2005 rating decision.  Accordingly, despite being previously adjudicated in a November 2005 rating decision, the claim of entitlement to service connection for PTSD is as stated on the title page of this decision.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having depressive disorder.  Thus, the claim of service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder, is as stated on the title page of this decision.

The issues of entitlement to service connection for bilateral hearing loss, ischemic heart disease, including as due to in-service exposure to an herbicide agent, and entitlement to a TDIU due exclusively to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1.  The Veteran's service personnel records show that he served with A Battery, 6th Battalion, 12th Artillery, 8th Army, in Korea between December 5, 1967, and December 3, 1968.

2.  The record evidence shows that, on December 22, 1967, another soldier serving with the Veteran in A Battery, 6th Battalion, 12th Artillery, 8th Army, in Korea was killed when a 5-ton truck overturned and pinned him under the truck bed.

3.  The record evidence shows that the Veteran has been diagnosed as having PTSD based on his corroborated in-service stressor of witnessing another soldier killed when a 5-ton truck overturned and pinned him under the truck bed.

4.  The record evidence shows that the Veteran's acquired psychiatric disability other than PTSD, to include depressive disorder, is not related to active service or any incident of service.

5.  The record evidence shows that the Veteran's tinnitus is not related to active service or any incident of service.

6.  The Department of Defense has informed VA that A Battery, 6th Battalion, 12th Artillery, 8th Army, was not among those U.S. Army units which served in the Demilitarized Zone (DMZ) in Korea between April 1, 1968, and August 31, 1971; thus, the Veteran's in-service herbicide exposure while assigned to a unit in Korea cannot be presumed.

7.  The record evidence does not indicate that the Veteran experiences any peripheral neuropathy of the bilateral lower extremities which could be attributed to active service or any incident of service, including as due to his alleged in-service exposure to an herbicide agent.

8.  The record evidence does not indicate that the Veteran was exposed to asbestos during active service.

9.  The record evidence does not indicate that the Veteran experiences any current disability due to asbestosis which could be attributed to active service or any incident of service, including as due to his alleged in-service asbestos exposure.

10.  In statements made on the record at his November 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal as to service connection for a disability manifested by leg pain be withdrawn.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.303, 3.304 (2016).

2.  An acquired psychiatric disability other than PTSD, to include depressive disorder, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

3.  Tinnitus was not incurred in active service nor may it be so presumed.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

4.  Peripheral neuropathy of the bilateral lower extremities was not incurred in or aggravated by active service, including as due to in-service exposure to an herbicide agent.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

5.  Asbestosis was not incurred in or aggravated by active service, including as due to in-service asbestos exposure.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

6.  The criteria for withdrawal of an appeal by the appellant have been met on the issue of entitlement to service connection for a disability manifested by leg pain.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claim of service connection for PTSD, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the other currently appealed claims, VA's duty to notify was satisfied by letters dated in January, March, October, and in November 2009, and in April and May 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  His complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

With respect to the Veteran's service connection claims for an acquired psychiatric disability other than PTSD, tinnitus, and for asbestosis, including as due to in-service asbestos exposure, he has been provided with VA examinations which address the contended causal relationship between the claimed disabilities and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the service connection claims for tinnitus and for asbestosis adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.

With respect to the Veteran's service connection claim for peripheral neuropathy of the bilateral lower extremities, including as due to in-service exposure to an herbicide agent, there is no competent evidence, other than the Veteran's statements, which indicates that peripheral neuropathy of the bilateral lower extremities may be associated with service.  The Veteran is not competent to testify as to the etiology of this disability as it requires medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon, 20 Vet. App. at 79.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claims

The Veteran contends that he incurred PTSD, an acquired psychiatric disability other than PTSD (which he characterized as depression), tinnitus, peripheral neuropathy of the bilateral lower extremities, and asbestosis during active service.  He specifically contends that he witnessed another soldier get run over and killed by a 5-ton truck while on active service in Korea in December 1967 and this caused him to experience PTSD and depression.  He also specifically contends that in-service exposure to significant acoustic trauma caused or contributed to his current tinnitus.  He further contends that in-service exposure to an herbicide agent while in Korea between December 1967 and December 1968 caused or contributed to his peripheral neuropathy of the bilateral lower extremities.  He finally contends that in-service exposure to asbestos caused or contributed to his asbestosis.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  The Court has added tinnitus (as an organic disease of the nervous system) to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "PTSD is not the type of medical condition that lay evidence...is competent and sufficient to identify."  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).

Under 38 CFR 3.307(a)(6)(iv), effective February 24, 2011, the presumption of herbicide exposure was extended to any Veteran who served in a unit determined by VA or the Department of Defense (DOD) to have operated in the Korean Demilitarized Zone (DMZ) between April 1, 1968, and August 31, 1971.  Fields of fire between the front line defensive positions and the south barrier fence were defoliated.  The size of the treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the "civilian control line."  There was no indication that herbicides were sprayed in the DMZ itself.  Herbicides were applied through hand spraying and by hand distribution of pelletized herbicides.  Although restrictions were put in place to limit potential for spray drift, run-off, and damage to food crops, records indicate that the effects of spraying were sometimes observed as far as 200 meters down wind.

If it is determined that a Veteran who served in Korea from April 1968 to August 1971 belonged to one of the units identified by DOD, then it is presumed that he or she was exposed to herbicides containing Agent Orange and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 4, Block a.  The list of units identified by DOD as having operated in the DMZ between April 1968 and August 1971 does not include A Battery, 6th Battalion, 12th Artillery, 8th Army.  See VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 4, Block b.

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because peripheral neuropathy of the bilateral lower extremities and asbestosis are not recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to these claims.  In contrast, because the Court added tinnitus to the list of disabilities explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating this claim.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.


Factual Background and Analysis

The Board finds that the evidence supports granting the Veteran's claim of service connection for PTSD.  The Veteran contends that he witnessed a fellow soldier, F.L.P., get run over and killed by a 5-ton truck while they were both assigned to A Battery, 6th Battalion, 12th Artillery, 8th Army, in Korea in December 1967 and this in-service stressor caused his current PTSD.  The record evidence supports the Veteran's assertions regarding his in-service stressor and an etiological link between his in-service stressor and PTSD.  The Board notes initially that the Veteran's service personnel records show that he was on active service in Korea and assigned to A Battery, 6th Battalion, 12th Artillery, 8th Army, between December 5, 1967, and December 3, 1968.  The Board next notes that official service department records (a U.S. Army CID investigation report) received by VA in March 2013 show that on December 22, 1967, F.L.P., another soldier serving with the Veteran in A Battery, 6th Battalion, 12th Artillery, 8th Army, in Korea was killed when a 5-ton truck overturned and pinned him under the truck bed.  The Board also notes that the Joint Services Records Research Center (JSRRC) confirmed in May 2016 that a review of the unit history for 1967 for the Veteran's active service unit while he was in Korea confirmed that F.L.P. was killed on December 22, 1967, when he was pinned underneath a 5-ton truck when it overturned while carrying sandbags.  Having reviewed the record evidence, the Board concludes that the Veteran's claimed in-service stressor is credible because it is consistent with the facts and circumstances of his active service.

The medical evidence also shows that the Veteran currently experiences PTSD which is related to his credible in-service stressor.  For example, on VA PTSD examination in November 2005, the VA clinician noted that one of the Veteran's claimed in-service stressors included seeing a fellow soldier run over and killed by a truck while both were on active service in Korea.  This clinician concluded that the Veteran met the DSM-IV stressor criterion.  The Axis I diagnosis was chronic moderate PTSD with related alcoholism.

The Veteran's post-service VA outpatient treatment records also show that he has been diagnosed as having PTSD by multiple providers in recent years.

The Board acknowledges here that, following VA PTSD Disability Benefits Questionnaire (DBQ) in July 2016, the VA clinician concluded that the Veteran did not have a diagnosis of PTSD which met the DSM-V criteria.  The Veteran again reported that his in-service stressors included witnessing another soldier killed in an accident during service.  The VA clinician also opined that it was less likely than not that that the Veteran's claimed PTSD was related to active service.  The rationale for this opinion included that there were no complaints of or treatment for PTSD in the Veteran's service treatment records.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The Board also notes that service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, the Board finds that the July 2016 VA PTSD DBQ is less than probative on the issue of whether the Veteran currently experiences PTSD which is related to active service.

The Veteran testified at his November 2016 Board hearing that he had been diagnosed as having PTSD based on a confirmed in-service stressor.  See Board hearing transcript dated November 3, 2016, at pp. 8.

In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted.  See also 38 C.F.R. § 3.102.

The Board next finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder.  The Veteran essentially contends that he experiences an acquired psychiatric disability other than PTSD (which he characterized as depression) which is related to active service.  The record evidence does not support the Veteran's assertions regarding in-service incurrence or an etiological link between any current acquired psychiatric disability other than PTSD, to include depressive disorder, and active service.  It shows instead that, although the Veteran currently experiences depressive disorder, it is not related to active service or any incident of service.  For example, the Veteran's available service treatment records show no complaints of or treatment for any acquired psychiatric disability other than PTSD, to include depressive disorder, during active service.  The Board again acknowledges that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.

The post-service evidence also does not support granting the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder.  It shows instead that, although the Veteran currently experiences an acquired psychiatric disability other than PTSD, to include depressive disorder, it is not related to active service or any incident of service.  For example, on VA outpatient treatment in April 1994, the Veteran's complaints included "problems with jumpiness and nervousness since his service in Korea.  It has gotten gradually worse."  Mental status examination of the Veteran showed he was casually dressed, moderate grooming, somewhat slowed speech, movements "appear a little slowed," reported forgetfulness, concentration problems, and intermittent depression, significant reawakening insomnia, social isolation, and "frequent episodes of shakiness and anxiety."  The impression was moderate to severe major depression without psychotic features.

In July 2001, the Veteran's complaints included anxiety, trouble sleeping, preoccupation with perceived unfair treatment at his job, and dreams "in which he is always fighting."  Mental status examination of the Veteran showed full orientation, somewhat pressured, no psychotic symptoms, thought content "dominated by unfair bureaucratic treatment he received at the job," and intact judgment and cognition.  The diagnosis was adjustment disorder with anxiety.

In March 2009, the Veteran's complaints included middle insomnia and occasional dreams and nightmares.  Mental status examination of the Veteran showed full orientation, regular speech, logical thought process, and intact judgment, insight, memory, and concentration.  The Axis I diagnoses included recurrent mild major depressive disorder.

On VA PTSD DBQ in July 2016, the Veteran's complaints included a depressed mood, anxiety, suspiciousness, and easy irritability.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran currently lived with his wife of 43 years and had an "okay" marriage and a "fine" relationship with his 2 adult sons.  He denied having close friends and did not trust people.  The Veteran stated that he had trouble adjusting to civilian life after his service discharge.  He had been retired since 2007 and received Social Security disability.  He smoked 1 pack per day of cigarettes and drank on occasion when he was depressed and could not sleep.  Mental status examination of the Veteran showed he was casually dressed, adequate grooming and hygiene, full orientation, unremarkable psychomotor activity, clear and coherent speech, and unremarkable thought process and content.  The Veteran reported being nervous in crowds.  He also experienced sleep disturbance with dreams several times a month about the in-service accident which he witnessed.  The VA clinician opined that it was less likely than not that the Veteran's current depressive disorder was related to active service.  The rationale for this opinion was that the Veteran's current depressive disorder was multifactorial and there was no information in the record or examination suggesting that the Veteran's traumatic in-service experiences were the main contributor to his depressive disorder.  The rationale also was that the Veteran's "primary source of distress revolves around feelings that cannot be directly related to" his in-service experiences.  The diagnoses included unspecified depressive disorder with anxious distress.

The Veteran contends that his current acquired psychiatric disability other than PTSD, to include depressive disorder, is related to active service.  The record evidence does not support his assertions regarding an etiological link between any current acquired psychiatric disability other than PTSD, to include depressive disorder, and active service.  It shows instead that, although the Veteran currently experiences an acquired psychiatric disability other than PTSD, to include depressive disorder, it is not related to service.  The July 2016 VA clinician specifically opined that it was less likely than not that the Veteran's current acquired psychiatric disability other than PTSD (which was diagnosed as unspecified depressive disorder with anxious distress) was related to active service.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any evidence, to include a medical nexus, relating his current acquired psychiatric disability other than PTSD, to include depressive disorder, to active service.  In summary, the Board finds that service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder, is not warranted.

The Board next finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for tinnitus.  The Veteran contends that in-service exposure to significant acoustic trauma caused or contributed to his current tinnitus.  The record evidence does not support his assertions regarding in-service incurrence of tinnitus or an etiological link between tinnitus and active service.  For example, the Veteran's DD Form 214 shows that his military occupational specialty (MOS) was general vehicle repairmen.  His service personnel records also show that he was assigned to A Battery, 6th Battalion, 12th Artillery, 8th Army while on active service in Korea (as discussed above).  Having reviewed the record evidence, the Board finds it is reasonable to infer that the Veteran likely was exposed to significant acoustic trauma while assigned to a U.S. Army artillery company during active service in Korea.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

Although the Veteran likely was exposed to significant acoustic trauma in service, the post-service evidence does not support finding that such exposure caused or contributed to his current tinnitus.  For example, on VA audiology examination in June 2010, the Veteran complained of annoying constant bilateral tinnitus.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that his tinnitus began a few months before he received hearing aids from VA in November 2009.  The VA examiner opined that the Veteran's tinnitus was not related to active service.  The rationale for this opinion was that the Veteran himself reported that his tinnitus began only a few months before he received hearing aids from VA in November 2009.  The rationale also was that, due to the recent onset of tinnitus, it was not related to active service.

The Veteran testified at his November 2016 Board hearing that he was exposed to significant acoustic trauma while assigned to U.S. Army artillery units during active service.  See Board hearing transcript dated November 3, 2016, at pp. 9-10.  He also testified that he experienced constant ringing in his ears since his service separation.  Id., at pp. 11.

The Veteran contends that he incurred tinnitus in active service due to significant in-service acoustic trauma and experienced constant tinnitus since his service separation.  Although the Board concluded that the Veteran likely was exposed to significant in-service acoustic trauma while assigned to U.S. Army artillery units during service, the record evidence does not support finding an etiological link between this in-service trauma and any current tinnitus.  The Board finds it highly significant that, when he was examined for VA adjudication purposes in June 2010, the Veteran reported only that his tinnitus began a few months after he received hearing aids from VA in November 2009.  The June 2010 VA examiner also opined that it was less likely than not that the Veteran's tinnitus was related to active service.  This opinion was fully supported.  See Stefl, 21 Vet. App. at 124.  The Veteran further has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to service connection for tinnitus.  In summary, the Board finds that service connection for tinnitus is not warranted.

The Veteran also is not entitled to service connection for tinnitus on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309; see also Fountain, 27 Vet. App. at 258.  The record evidence does not indicate that the Veteran experienced tinnitus during active service or within the first post-service year (i.e., by July 1971) such that he is entitled to service connection for tinnitus on a presumptive basis.  Thus, the Board finds that service connection for tinnitus on a presumptive basis as a chronic disease is not warranted.

The Board next finds that the preponderance of the evidence is against granting the Veteran's claims of service connection for peripheral neuropathy of the bilateral lower extremities, including as due to in-service exposure to an herbicide agent, and for asbestosis, including as due to in-service asbestos exposure.  The Veteran contends that in-service exposure to an herbicide agent caused or contributed to his claimed peripheral neuropathy of the bilateral lower extremities.  He also contends that in-service exposure to asbestos caused or contributed to his claimed asbestosis.  Despite the Veteran's assertions to the contrary, the record evidence does not show that he experiences either peripheral neuropathy of the bilateral lower extremities or asbestosis which is related to active service or any incident of service.  It shows instead that he was not exposed to an herbicide agent or asbestos during active service and also does not experience any current disability due to peripheral neuropathy of the bilateral lower extremities or asbestosis which could be attributed to active service.

With respect to the Veteran's assertion of in-service exposure to an herbicide agent, he specifically contends that he was exposed to herbicides while assigned to A Battery, 6th Battalion, 12th Artillery, 8th Army, in Korea from December 1967 to December 1968.  As noted in the Introduction, the DOD has informed VA that A Battery, 6th Battalion, 12th Artillery, 8th Army, was not among those U.S. Army units which served in the DMZ in Korea between April 1, 1968, and August 31, 1971.  Thus, the Veteran's alleged in-service herbicide exposure while assigned to a unit in Korea cannot be presumed.

With respect to the Veteran's assertion of in-service asbestos exposure, he specifically contends that he was exposed to asbestos from working on U.S. Army truck parts during active service.  The Board again notes that the Veteran's MOS was general vehicle repairmen; thus, it is reasonable to infer that he worked on U.S. Army truck parts as part of his in-service duties.  See Bastien, 599 F.3d at 1306.  The Veteran's service treatment records and service personnel records do not document any in-service asbestos exposure at any time during active service, however.  Nor do these records show that the Veteran complained of or was treated for asbestosis as a result of in-service asbestos exposure at any time during active service although the lack of these records does not preclude granting service connection.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  Thus, the Board concludes that the Veteran was not exposed to asbestos during active service.

The Board acknowledges that, in a November 2001 letter, D.G., M.D., stated that he had reviewed the Veteran's occupational history and chest x-ray.  Dr. D.G. opined that, based on this history, the changes seen on the Veteran's x-rays were due to asbestosis which he acquired from an occupational exposure to asbestos.  The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  It appears that Dr. D.G. based his opinion largely on what the Veteran inaccurately reported concerning his alleged in-service asbestos exposure.  He also did not provide the chest x-ray on which his opinion was based.  Thus, the Board finds that Dr. D.G.'s November 2001 letter is less than probative on the issue of whether the Veteran currently experiences asbestosis which is related to active service.  

On VA respiratory examination in June 2010, the Veteran's complaints included dyspnea.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that his respiratory problems began around 2000.  He also reported a 1-pack per day of cigarette smoking for 34 years and stopped smoking in 2007.  He reported further that he worked as a mechanic in the U.S. Army and as a machinist and logger after service separation.  Physical examination showed no abnormal breath sounds and normal diaphragm excursion and chest expansion.  A chest x-ray showed clear lungs.  Pulmonary function testing showed lung volumes within normal limits.  The diagnosis was a normal examination of the lungs.

The Veteran testified at his November 2016 Board hearing that he was exposed to asbestos while working on U.S. Army truck parts during active service.  See Board hearing transcript dated November 3, 2016, at pp. 17-18.  He also testified that he initially experienced burning and tingling in both of his legs which he attributed to peripheral neuropathy approximately 15 years earlier and suspected that this problem was caused by exposure to Agent Orange in service.  Id., at pp. 21-22.

Although the Veteran's in-service herbicide exposure while in Korea cannot be presumed, and although he was not exposed to asbestos during active service, the record evidence does not indicate that he experiences any current disability due to either peripheral neuropathy of the bilateral lower extremities or asbestosis which could be attributed to service.  A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced peripheral neuropathy of the bilateral lower extremities or asbestosis at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain, 21 Vet. App. at 319.  In this case, there is no evidence of peripheral neuropathy of the bilateral lower extremities or asbestosis at any time during the pendency of this appeal.  In summary, the Board finds that service connection for peripheral neuropathy of the bilateral lower extremities, including as due to in-service exposure to an herbicide agent, and for asbestosis, including as due to in-service asbestos exposure, is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309. 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of an acquired psychiatric disability other than PTSD, tinnitus, peripheral neuropathy of the bilateral lower extremities, and asbestosis have been continuous since service.  He asserts that he continued to experience symptoms relating to an acquired psychiatric disability other than PTSD (depression), tinnitus (ringing in the ears), peripheral neuropathy of the bilateral lower extremities (burning, tingling, and numbness in the legs), and asbestosis (difficulty breathing) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of any of these disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.

The Board finds that the Veteran's more recently-reported history of continued symptoms of these claimed disabilities since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and he was found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to an acquired psychiatric disability other than PTSD or for tinnitus for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1970) and initial reported symptoms related to an acquired psychiatric disability in approximately 1994 (a 24-year gap) and initial reported symptoms related to tinnitus in approximately 2009 (a 39-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  As noted above, the post-service medical evidence also does not reflect complaints or treatment related to peripheral neuropathy of the bilateral lower extremities or asbestosis at any time since service separation. 

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including prostatitis.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to an acquired psychiatric disability other than PTSD, tinnitus, peripheral neuropathy of the bilateral lower extremities, or asbestosis.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran filed a VA disability compensation claim for service connection for a prostate disorder in January 1971, several months after his service separation in July 1970, but did not claim service connection for or make any mention of any acquired psychiatric disability other than PTSD, tinnitus, peripheral neuropathy of the bilateral lower extremities, or asbestosis symptomatology.  He did not claim that symptoms of these disorders began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claims, the Veteran reported the onset of symptoms to different times.  Specifically, when he filed his service connection claim for tinnitus, he reported that this disorder began during service.  As noted elsewhere, however, he subsequently reported on VA examination in June 2010 that his tinnitus began after he received hearing aids from VA in November 2009, several decades after his service separation.  Similarly, although the Veteran asserted when he filed his service connection claim for peripheral neuropathy of the bilateral lower extremities that this disorder began during active service, he subsequently testified before the Board in November 2016 that this problem had begun only 15 years earlier or in approximately 2001, several decades after his service separation.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and the record evidence showing no etiological link between any acquired psychiatric disability other than PTSD or tinnitus and active service and no current disability due to peripheral neuropathy of the bilateral lower extremities or asbestosis which could be attributed to service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Dismissal of Service Connection Claim for Disability Manifested by Leg Pain

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

As noted in the Introduction, after the Veteran perfected a timely appeal on the issue of entitlement to service connection for a disability manifested by leg pain, he requested that his appeal for this claim be withdrawn in statements made on the record at his November 2016 Board hearing.  See Board hearing transcript dated November 3, 2016, at pp. 2.  Accordingly, because there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder, is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, including as due to in-service exposure to an herbicide agent, is denied.

Entitlement to service connection for asbestosis, including as due to in-service asbestos exposure, is denied.

Entitlement to service connection for a disability manifested by leg pain is dismissed.


REMAND

The Veteran contends that he incurred bilateral hearing loss and ischemic heart disease during active service.  He also contends that his service-connected disabilities, alone or in combination, preclude him from securing or maintaining a substantially gainful occupation, entitling him to a TDIU.  He specifically contends that in-service exposure to significant acoustic trauma while serving in U.S. Army artillery units caused or contributed to his current bilateral sensorineural hearing loss.  He also specifically contends that in-service exposure to an herbicide agent caused or contributed to his current ischemic heart disease.  Having reviewed the record evidence, the Board finds that additional development is required before these claims can be adjudicated on the merits.

With respect to the Veteran's service connection claim for bilateral hearing loss, the Board notes initially that it already conceded that he likely was exposed to significant acoustic trauma during active service (as discussed above).  The Board also acknowledges that he was examined for VA adjudication purposes in April 2009.  Unfortunately, following this examination, the VA examiner provided a rationale for his negative nexus opinion concerning the contended etiological relationship between the Veteran's current bilateral sensorineural hearing loss and active service which relied impermissibly on the lack of contemporaneous service treatment records.  The April 2009 VA examiner specifically found persuasive support for his negative nexus opinion on a review of the Veteran's induction (or enlistment) and separation physical examinations which showed normal hearing at the Veteran's entrance on to and separation from active service.  As noted elsewhere, the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  The record evidence otherwise does not address the contended etiological relationship between the Veteran's current bilateral hearing loss and active service.  The Board notes in this regard that VA's duty to assist includes obtaining an examination where necessary.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his bilateral hearing loss.

With respect to the Veteran's service connection claim for ischemic heart disease, the Board notes initially that it already has determined that he was not exposed to an herbicide agent while on active service, including while he was assigned to a U.S. Army artillery unit in the Republic of Korea from December 1967 to December 1968 (as discussed above).  Nevertheless, the Board is required to consider all potential theories of entitlement in a service connection claim.  See also Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  The record evidence indicates that the Veteran has been diagnosed as having and treated for multiple cardiac disabilities, to include coronary artery disease, since his service separation.  Unfortunately, to date, the Veteran has not been scheduled for appropriate examination to determine the nature and etiology of his ischemic heart disease.  The Board again notes in this regard that VA's duty to assist includes obtaining an examination where necessary.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his ischemic heart disease.

With respect to the Veteran's TDIU claim, the Board notes that it granted service connection for PTSD (as discussed above).  Implementation of this grant by the AOJ likely will impact adjudication of the Veteran's TDIU claim.  The Board also notes that adjudication of the service connection claims for bilateral hearing loss and for ischemic heart disease being remanded here also likely will impact adjudication of the Veteran's TDIU claim.  Thus, the Board concludes that all of these claims are inextricably intertwined and adjudication of the Veteran's TDIU claim must be deferred.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA and private treatment records which have not been obtained already.

2.  Thereafter, schedule the Veteran for an examination to determine the nature and etiology of any bilateral hearing loss.  The claims file should be provided to the examiner for review.  

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that bilateral hearing loss, if diagnosed, is related to active service or any incident of service.  A complete rationale should be provided for any opinions expressed.

The examiner is advised that the Veteran was exposed to significant acoustic trauma during active service.

3.  Schedule the Veteran for an examination to determine the nature and etiology of any ischemic heart disease.  The claims file should be provided to the examiner for review.  

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that ischemic heart disease, if diagnosed, is related to active service or any incident of service.  A complete rationale should be provided for any opinions expressed.

The examiner is advised that the Veteran was not exposed to asbestos during active service.

4.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


